Exhibit 10.36


QUIDEL CORPORATION
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
(2018 Equity Incentive Plan)
Pursuant to Section 6.10 of the Quidel Corporation 2018 Equity Incentive Plan
(the “Plan”), Quidel Corporation (the “Company”) hereby awards to you a
Restricted Stock Unit Award covering the number of shares of the Company’s
Common Stock set forth below (the “Award”). This Award will be evidenced by this
Grant Notice and the attached Restricted Stock Unit Award Terms and Conditions
(the “Terms and Conditions”).
Recipient:                
Date of Grant:                
Number of Shares Subject to Award:                


Vesting and Settlement: Subject to the applicable tax withholding requirements,
the Restricted Stock Units will vest and be delivered at the time set forth on
Exhibit A.


Additional Terms/Acknowledgements: The undersigned acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Award Grant Notice, the
Restricted Stock Unit Award Terms and Conditions, the Plan and the Plan
Prospectus. You further acknowledge that as of the Date of Grant, this
Restricted Stock Unit Award Grant Notice, the Restricted Stock Unit Award Terms
and Conditions, the Plan and the Plan Prospectus set forth the entire
understanding between the Company and you regarding the acquisition of shares of
Common Stock of the Company and supersede all prior oral and written agreements
on that subject with the exception of Awards previously granted and delivered to
you under the Plan. You further acknowledge that there may be adverse tax
consequences upon the vesting or settlement of the Restricted Stock Units or
disposition of the underlying shares and that you have been advised to consult a
tax advisor prior to such vesting, settlement or disposition.




QUIDEL CORPORATION    RECIPIENT:
By:             
Signature    Signature
Title:             Date:     
Date:    




ATTACHMENTS/INCORPORATED BY REFERENCE:
Restricted Stock Unit Award Terms and Conditions and 2018 Equity Incentive Plan








--------------------------------------------------------------------------------







Exhibit A
VESTING SCHEDULE







